Citation Nr: 1523474	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-10 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.  

3. Entitlement to a disability rating in excess of 30 percent for ischemic heart disease (IHD).  

4. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to April 1, 2012.  


REPRESENTATION

Veteran represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The July 2011 rating decision increased the Veteran's disability rating for IHD from 10 percent to 30 percent.  The August 2011 rating decision denied service connection for left and right knee disabilities and denied a TDIU.  In an August 2014 rating decision, the RO granted a TDIU, effective April 1, 2012.  Because the TDIU was not granted for the entire appeal period, the issue remains on appeal. 

The Veteran testified at a hearing in March 2015 before the undersigned with regard to his IHD claim only.  A copy of the transcript has been associated with the electronic claims file.  The record was held open for an additional 60 days so that the Veteran could submit additional evidence and none was received.  

The issues of entitlement to service connection for left and right knee disabilities and to a TDIU prior to April 1, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's IHD has not caused more than one episode of congestive heart failure in the relevant time frame, nor has the disability been manifested by workload capacity of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for IHD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in February 2011 satisfied the duty to notify provisions with regard to a service connection claim.  Although he did not receive a notice letter regarding what is needed to substantiate an increased rating claim, the Veteran and his representative showed actual knowledge at his March 2015 hearing that an increase in severity needed to be shown.  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  The Veteran testified at a hearing in March 2015 before the undersigned.  A copy of the transcript has been associated with the electronic claims file.  The hearing focused on the elements necessary to substantiate increased rating claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

After his March 2015 hearing, the Veteran submitted a list of his health care providers and asked VA to obtain records from them.  However, the records had already been obtained.  Specifically, the RO obtained records from New York Presbyterian Hospital and his VA treatment records.  At his hearing, the Veteran and his representative specifically inquired as to whether the record of a CT scan conducted at a private health care facility was of record.  They testified that it was provided on a CD.  The Board notes that the CD of the CT scan is of record, and the images have been uploaded into the Veteran's electronic claims file.  

VA examinations were provided to the Veteran in connection with his claim in April 2011 and April 2014.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The April 2011 VA examination was not adequate standing on its own because the examiner did not provide an estimate of the Veteran's workload in METs, as discussed below.  However, in a July 2011 addendum opinion, such an estimate was provided.  The April 2011 VA examination, combined with the July 2011 addendum opinion, and the April 2014 VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his IHD in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Increased Rating Claim 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time-period one year before the claim was filed until VA makes a final decision on the claim.  Id., see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The Veteran's IHD is currently assigned a 30 percent disability rating under Diagnostic Code 7005, arteriosclerotic heart disease (coronary artery disease).  The criteria set forth in Diagnostic Code 7005 are based upon METs, which are "metabolic equivalents."  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104 Note (2) (2014).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity expressed in METs and supported by specific examples that result in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

Under Diagnostic Code 7005, a 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

In April 2011, the Veteran underwent a VA examination.  The examiner diagnosed coronary artery disease.  She did not provide an estimate of his workload in METs.  She was unable to provide an assessment of the impact of his disability on his ability to work because she was unable to review his existing diagnostic studies, and he stated that he did not want to undergo additional tests.  She noted that the Veteran's electrocardiogram and chest x-rays did not show enlargement of the heart.  In July 2011, the VA examiner provided a supplemental opinion and reiterated that the Veteran did not want to undergo diagnostic testing.  However, she had the opportunity to review a CT scan from April 2011 that did not show enlargement of the heart.  She estimated the Veteran's workload to be approximately 5 to 7 METs.  This estimate is contemplated by the 30 percent criteria set forth in Diagnostic Code 7005.  See 38 C.F.R. § 4.104 (2014).  

The Veteran underwent an additional VA examination in April 2014.  An exercise test was not conducted because he had undergone an aortic aneurysm repair and aortic valve replacement in June 2013.  Based upon the Veteran's responses to the examiner's questions, the examiner determined that he experienced fatigue at greater than 5 METs but not greater than 7 METs, which was noted to be consistent with playing golf without a cart, mowing a lawn, and performing heavy yard work.  The examiner stated that the Veteran's IHD impacted his ability to work because he had to avoid heavy physical exertion.  The examiner's findings are described by the 30 percent criteria set forth in Diagnostic Code 7005.  Id.  

The Veteran's private and VA treatment records discuss his treatment for IHD.  For example, in 2010 he was diagnosed with an ascending aortic aneurysm.  An October 2013 CT scan noted that he had undergone an aortic aneurysm repair.  His heart was enlarged and he was diagnosed with pulmonary hypertension and "extensive coronary arterial atheromatous calcifications."  A private medical record from June 2014 noted that the Veteran underwent an aneurysm repair and aortic valve replacement in June 2014 and that he continued to experience shortness of breath on exertion.  His VA treatment records do not support an increased rating because they do not show that he had more than one episode of acute congestive heart failure in the past year, or; that a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

At his March 2015 hearing, the Veteran testified that he had a heart attack in October 2013.  He and his representative stated that he had chest pain.  They also discussed the surgical procedures that are documented by the medical evidence of record.  He stated that he has fatigue and was unable to do "certain things anymore."  He stated that he did not over exert himself.  Specifically, he did not lift objects weighing more than 10 or 15 pounds and did not push anything.  He stated that he experienced shortness of breath.  The Board finds the Veteran's testimony both competent and credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

The lay evidence does not show that the Veteran's IHD is more closely described by the 60 percent criteria.  It does not show that he experienced more than one episode of congestive heart failure in the past year or that he underwent diagnostic testing which showed an ejection fraction of 30 to 50 percent.  He stated that he experienced chest pain, shortness of breath, and an inability to exert himself.  These symptoms are contemplated by both the 30 and 60 percent criteria.  However, the lay evidence of record does not show that these symptoms occur during a workload of greater than 3 METs but not greater than 5 METs.  Therefore, the medical evidence which provides an estimate in METs is more probative.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's IHD does not more closely approximate a 60 percent rating.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2014).  There is no evidentiary basis upon which to assign a rating in excess of 30 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's IHD are contemplated by the schedular criteria set forth in Diagnostic Code 7005.  Specifically, the criteria contemplate a need for medication, fatigue, dyspnea, and shortness of breath, all of which the Veteran has reported.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected IHD, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  


ORDER

A disability rating in excess of 30 percent for IHD is denied.  


REMAND

In an August 2011 rating decision, the RO denied service connection for left and right knee disabilities and entitlement to a TDIU prior to April 1, 2012.  The Veteran perfected his appeal of these issues to the Board by filing a timely VA Form 9 in March 2013.  In his Form 9, he stated that he wanted to testify at either a travel board or video conference hearing.  A hearing with regard to these issues was not scheduled.  The Veteran is entitled to a hearing on these issues as a matter of right.  38 C.F.R. § 20.700(a) (2014).  Therefore, a remand is necessary to afford the Veteran his requested board hearing.  See 38 C.F.R. §§ 19.9, 20.704 (2014).

As discussed above, the Board notes that in an August 2014 rating decision, the RO granted entitlement to a TDIU, effective April 1, 2012.  However, because the TDIU award does not cover the entire appeal period, the issue of entitlement to a TDIU prior to April 1, 2012 is still before the Board.  

Accordingly, the case is REMANDED for the following action:

Determine whether the Veteran wishes to testify at a travel board or video conference hearing so that he may provide testimony as to the issues of entitlement to service connection for left and right knee disabilities, and entitlement to a TDIU prior to April 1, 2012.  Based on his response, schedule him for a hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


